 
  
  
 
 
 
   
    
  

Fenc SDNY

| pQCUMENT cATTY YILED

al
TE

1 eLBCTRONS
UNITED STATES DISTRICT COURT HPC A renee mpeg TT
SOUTHERN DISTRICT OF NEW YORK DATE PLE

    

 

ee re rm kkk mm name re ee ee cm are ee eat rr re te nee cee x
UNITED STATES OF AMERICA, :
O7-cr-003 (LAP)

Plaintiff,

-against-
2 ORDER

ROBERT MORRISON, :

Defendant. :
ee er re re ek kan erm re re in i cee rm ree re ik nn nr ry ey ee tnt cee ree erry, x

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is Defendant Robert Morrison’s motion for
a sentence reduction based on the First Step Act of 2018. (See
Letter Motion {“Motion”), dated July 22, 2019 [dkt. no. 808].)
For the reasons stated below, the Court DENIES the Motion.

I. Background

On January 4, 2010, Morrison pleaded guilty pursuant to a
plea agreement to (1) conspiring to distribute and possess with
intent to distribute five grams or more of crack cocaine, in
violation of 21 U.S.C. 8§ 812, 841i{a) (1), 841(b) (1) (B), and 846
(“Count 1%); and (2) using, carrying, possessing, and
discharging a firearm during a Hobbs Act robbery, in violation
of 18 U.S.C. § 924(c) (1) (A) (111) and 2 (“Count II”). (See
Superseding Information, dated Jan. 4, 2010 [dkt. no. 345];

Judgment, dated Feb. 1, 2012 [dkt. no. 526].) Morrison faced a

mandatory minimum sentence of five years imprisonment on Count

 

 
I, and a mandatory, consecutive sentence of 120 months on Count
TI. (See Government's Sentencing Memorandum, dated Jan. 11,
2012 [dkt. no. 521], Ex. A (“Plea Agreement”) at 1-2.)

In the Plea Agreement, the parties stipulated that Morrison
had conspired to distribute over 150 grams of crack cocaine ~-—

i.e., far more than the five grams actually charged in Count I.

 

(Plea Agreement at 2-3.) The Plea Agreement calculated his
sentencing range under the United States Sentencing Guidelines
(the “Guidelines”) to be 97 to 121 months’ imprisonment for
Count I, followed by a consecutive 120 months’ imprisonment for
Count II, for a toetal Guidelines range of 217 to 241 months’
imprisonment. (Id. at 4.) On January 12, 2012, Judge Barbara
S. Jones adopted the Guidelines set forth in the plea agreement
and sentenced Morrison to 72 months on Count I, to be followed
by the 120 months on Count II, for a total sentence of 192
months. (See Motion, Ex. D, Sentencing Transcript (“Sent.
Tr.“”), dated Jan. 12, 2012 [dkt. no. 808-4] at 11-14.) Morrison
did not challenge the drug quantity of over 150 grams of crack
specified in the plea agreement. (See id. at 3.)

On July 22, 2019, Morrison moved for a sentence reduction
under section 404 of the First Step Act, asking the Court to
reduce his sentence to time served--which, including credit for

good time, is the equivalent of an approximately 14-year

sentence--followed by three years of supervised release. (See

 

 

 

 
Motion at 2.) The Government opposed, arguing that Morrison was
ineligible for a sentence reduction under section 404 of the ,
First Step act) cna that, in the alternative, the Court should ~
exercise its discretion to deny the Motion, even if Morrison was
eligible for a reduced sentence. (See Letter in Opposition
(“Opposition”), dated Aug. 21, 2019 [dkt. no. 812].)
Il. Discussion

In 2010, Congress passed the Fair Sentencing Act, which
modified the statutory penalties for crack offenses by
increasing the amount of crack needed to support certain
statutory sentencing ranges. See Pub. L. No. 111-220, 124 Stat.
2372. As relevant here, section 2 of the Fair Sentencing Act
increased the amount of crack needed to trigger the minimum and
maximum sentences imposed by 21 U.S.C. § 841 (b) (1) (B) from five
grams to 28 grams. Before the passage of the Fair Sentencing
Act, defendants convicted of an offense involving five grams of
crack faced a mandatory minimum sentence of five years; after
the Fair Sentencing Act’s passage, they faced no mandatory
minimum. See 21 U.S.C. § 841 (b) (1) (B).

The Fair Sentencing Act did not originally apply
retroactively, but in 2018, Congress passed the First Step Act,
which gave certain provisions of the Fair Sentencing Act

retroactive effect. See Pub. L. 115-391, § 404, 132 Stat. 5194,

522 (codified at 21 U.S.C § 841 note). As relevant here,

 

 
section 404(b) of the First Step Act allows “[a] court that
imposed a sentence for a covered offense ... [to] impose a
reduced sentence as if section 2 and 3 of the Fair Sentencing
Act ... were in effect at the time the covered offense was
committed.” A “covered offense,” in turn, is defined by section
404(a) as “a violation of a Federal criminal statute, the
statutory penalties for which were modified by section 2 or 3 of
the Fair Sentencing Act ... that was committed before” the Fair
Sentencing Act took effect.

Morrison contends that the plain language of section 404

makes him eligible for a reduced sentence, since the penalties
that could be imposed in Count I for a violation of 21 U.S.C.
§ 841(b) (1) (B) were modified by the Fair Sentencing Act. (See
Motion at 3-7.) The Government responds that Morrison cannot
avail himself of the modified penalties because, although
Morrison was only charged for five grams of crack cocaine, his
violation in fact involved over 150 grams of crack. (See
Opposition at 3-7.) Since the Fair Sentencing Act did not
modify penalties for offenses based on 150 grams of crack, the
Government submits that Morrison’s violation is not a “covered
offense” under section 404(a) of the First Step Act and that
Morrison is thus ineligible for a sentence reduction. (Id.)

The Court agrees with Morrison and conciudes that the

statutory offense for which the defendant was convicted —-

 

 

 
rather than the defendant’s underlying conduct -- is what the
Court must look to when determining whether the defendant’s
offense qualifies as a “covered offense” under the First Step
Act. As the Government acknowledges (see Opposition at 4), this
conclusion is consistent with the overwhelming weight of cases
that have considered the issue. See, e.g., United States v.
Rose, 379 F. Supp. 3d 223, 228 (S.D.N.¥. 2019) (“[E]ligibility
is determined by the statute(s) underlying the defendant’s
conviction and penaity, not the defendant’s offense conduct.”);

United States v. Williams, No. 03 Cr. 1334, 2019 WL 2865226, at

 

*2 (S.D.N.Y. July 3, 2019) (“It is the statute of conviction,
rather than a defendant’s actual conduct, that determines a
defendant’s eligibility under the First Step Act.”); United

States v. Martinez, No. 04 Cr. 48-20, 2019 WL 2433660, at *2

 

(S.D.N.Y. June 11, 2019) (finding that “covered offense” refers
to the violation “charged in the indictment” and noting that the
“few cases” finding otherwise “are outliers”). The Court
therefore concludes that Count I is a covered offense and that
Morrison is eligible for a reduced sentence.

Having resolved the eligibility question, the Court now
turns to whether a sentence reduction is warranted here. This
determination rests soundly within the discretion of the Court.
See First Step Act § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to

 

 
this section.”) Having considered the parties’ submissions, the
record, the 18 U.S.C. § 3553(a) factors, and Morrison’s post-
offense conduct, the Court concludes that a reduced sentence is
not warranted in this case. The Court reaches this conclusion
for two main reasons.

First, while the Court acknowledges Morrison’s efforts
towards rehabilitation--including his work and certificates (see
Opposition, Exs. B & C [dkt. nos. 812-2, 812-3])--Morrison’s
disciplinary record is less than stellar. He has been
sanctioned seven times since 2008 for misconduct, including

fighting, marijuana use, and disruptive behavior. (See

 

Opposition Ex. A [dkt no. 812-1].} Most of these infractions
took place several years ago, but they still raise questions
about the extent of Morrison’s remediation.

Second, and more importantly, the severity of Morrison’s
offense conduct makes it inappropriate to reduce his sentence.
Although he was only charged for five grams of crack, Morrison’s
violation actually involved a much larger amount: over 150
grams. (See Plea Agreement at 2-3; Sent. Tr. at 3.) That
quantity far exceeds the new 28-gram, post-Fair Sentencing Act
threshold for imposing penalties under Section 841(b)(1)(B). If
the Government had charged Morrison today, there is little doubt
that it would have charged him for at least 28 grams, thereby

triggering the same five-year mandatory minimum Morrison faced

6

 

 
at his sentencing back in 2012. As the Government rightly
points out, reducing Morrison’s sentence would thus give him an
undeserved windfall unavailable to defendants who engaged in the
exact same conduct post-Fair Sentencing Act. (See Opposition at
7-8.) A sentence reduction would therefore conflict with the
Court’s obligation to impose sentences that both “reflect the
seriousness of the offense” and “avoid unwarranted sentencing
disparities among defendants with similar records who have been
found guilty of similar conduct.” See 18 U.S.C. § 3553 ¢a) (2) (A)
and (a) (6). For these reasons, reducing Morrison’s sentence is
not warranted.

Conclusion

To the extent they are not addressed above, the Court has
considered Morrison’s other arguments and finds them unavailing.
Morrison’s motion for a sentence reduction [dkt. no. 808], is

DENIED. The Clerk of the Court is directed to close the motion.
SO ORDERED.

Dated: New York, New York
December il, 2019

Woretta 0 Mert

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
